Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/13/2022 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claim 4 of U.S. Patent No. 9451281 in view of Hallapuro et al (US 20090304084 A1), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claim 4 of U.S. Patent No. 10194167 in view of Hallapuro et al (US 20090304084 A1), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claim 4 of U.S. Patent No. 10750202 in view of Hallapuro et al (US 20090304084 A1), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claim 3 of U.S. Patent No. 10194168 in view of Hallapuro et al (US 20090304084 A1), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims
             Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4, 8, 10, 13-14, 17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 20120128060 A1) in view of SUGIO et al (US 20120307903 A1) and Hallapuro et al (US 20090304084 A1).
              Regarding claim 1, 8, 13-14, and 20, Lin discloses a decoding method [e.g. decoder], comprising: determining motion information [e.g. FIG. 4; motion vector for a current block] of a prediction target block [410] based on motion 5information of a plurality  neighboring blocks [e.g. FIG. 3-4; motion vectors of neighboring blocks associated with list 0 reference pictures and list 1 reference pictures] of the prediction target block; and performing inter prediction e.g. inter prediction mode] on the prediction target block   using the motion information of the prediction target block [e.g. FIG. 4; motion vector for a current block for inter prediction].  Furthermore, Lin discloses index information indicating a candidate [e.g. mvL0 or mvL1] among a plurality of candidates in a list [e.g. mvL0 list 0 and mvL1 is for list 1], wherein87022096.0023C1C2C1 motion information [e.g. FIG. 4; motion vector for a current block of a prediction target block [e.g. 410] is determined based on the candidate indicated by the index information [e.g. index 0 and 1]; wherein a plurality of candidates [e.g. the motion vectors of the neighboring blocks] in a list for the inter prediction for the prediction target block are configured using motion information of the plurality of the neighboring blocks [e.g. FIG. 3-4; motion vectors of neighboring blocks associated with list 0 reference pictures and list 1 reference pictures]. 
             It is noted that Lin differs to the present invention in that Lin fails to explicitly disclose the detail of determining the motion information of the additional candidate. 
             However, SUGIO teaches the well-known concept of an additional candidate [e.g. the one or more second motion vector candidates] is derived based on an existing candidate [e.g. the one or more first motion vector candidates] already comprised in the list in a case that the number of the plurality of the candidates in the list is less than a maximum number of candidates of 5the list [e.g. maximum number of motion vector candidates], and the additional candidate is added to the list [e.g. [0138-139]; one or more second motion vector predictor candidates may be derived when it is determined that the total number of one or more first motion vector predictor candidates is smaller than the maximum number.
].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Lin to exploit the well-known motion compensation technique taught by SUGIO as above, in order to provide achieve an improvement in coding efficiency [See SUGIO; [0006]].  
             Lin and SUGIO fail to explicitly disclose the additional candidate is derived using a sum of a vector value of motion information of the existing candidate and other vector value.
             Moreover, Hallapuro teaches the well-known concept of motion information of the additional candidate is derived using a sum of a vector value of motion information of the existing candidate and other vector value [e.g. FIG. 6-8; [0044]; more candidate motion vectors might be generated from vecA, vecB, etc. This can be achieved, for example, by averaging two vectors].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Lin to exploit the well-known motion compensation technique taught by SUGIO and Hallapuro as above, in order to provide achieve an improvement in coding efficiency [See SUGIO; [0006]] and improved coding efficiency of a video codec by making the selection of a motion vector predictor more accurate [See Hallapuro; [0012]].
             Regarding claim 4, 10 and 17, SUGIO further teaches the well-known concept of the additional candidate is a candidate comprised in another list used for decoding for another block before decoding for the prediction target block [e.g. FIG. 15 and 19].
Claim 6, 12 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 20120128060 A1) in view of SUGIO et al (US 20120307903 A1), Hallapuro et al (US 20090304084 A1) and Abe et al (US 20050141612 A1).
             Regarding claim 6, 12 and 19, Lin, SUGIO and Hallapuro further teache 15the plurality of the neighboring blocks are three [e.g. SUGIO: FIG. 3; Hallapuro: FIG. 5; A, B, and C], Lin, SUGIO and Hallapuro fail to disclose the detail of determining the motion information of the prediction target block.
             However, Abe teaches the well-known concept of the motion information of the prediction target block is determined using a calculation using motion information of the three neighboring blocks [e.g. FIG. 6-8; [0011 and 0129]; averaging value of the candidate motion vectors is obtained as a motion vector for the current block].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Lin to exploit the well-known motion compensation technique taught by SUGIO, Hallapuro and Abe as above, in order to provide achieve an improvement in coding efficiency [See SUGIO; [0006]], improved coding efficiency of a video codec by making the selection of a motion vector predictor more accurate [See Hallapuro; [0012]] and a motion vector of the current block successfully [See Abe; [0023 and 0058]].
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 20120128060 A1) in view of SUGIO et al (US 20120307903 A1), Hallapuro et al (US 20090304084 A1) and Sato et al (US 20100284469 A1).
             Regarding claim 7, Lin, SUGIO and Hallapuro further teach 20the plurality of the neighboring blocks comprise a first spatial neighboring block [e.g. SUGIO: FIG. 3; Hallapuro: FIG. 5; block A], a second spatial neighboring block [block B] and a temporal neighboring block [e.g. co-locating block], and both of motion information of the first spatial neighboring block and motion information of the second spatial neighboring block are available and the motion 85022096.0023C1C2C1 information of the first spatial neighboring block is not equal to the motion information of the second spatial neighboring block motion information [e.g. SUGIO: FIG. 3-5], but Lin, SUGIO and Hallapuro fail to explicitly disclose detail of the motion information of the first spatial neighboring block and motion information of the second spatial neighboring block.
              However, Sato teaches the well-known concept of the neighboring block comprises a first spatial neighboring block, a second spatial neighboring block and a temporal neighboring block, and the temporal neighboring block is unavailable [e.g. FIG. 6-7; S45-S47] in a case that both of motion information of the first spatial neighboring block and motion information of the second spatial neighboring block are available [e.g. S41; motion vectors of adjacent blocks A, B, C].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Lin to exploit the well-known motion compensation technique taught by SUGIO, Hallapuro and Sato as above, in order to provide achieve an improvement in coding efficiency [See SUGIO; [0006]], improved coding efficiency of a video codec by making the selection of a motion vector predictor more accurate [See Hallapuro; [0012]] and a decoding method which suppress deterioration of compression efficiency [See Sato; [0001]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al (US 5748231 A).
Jeon et al (US 20100220790 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483